Exhibit 10.3
[SunTrust Robinson Humphrey Letterhead]




August 3, 2017




Encore Capital Group, Inc.
3111 Camino Del Rio North
Suite 103
San Diego, California 92108
Attention: Chief Financial Officer




Ladies and Gentlemen:


Reference is hereby made to that certain Third Amended and Restated Credit
Agreement, dated as of December 20, 2016 (as amended by that certain (i)
Incremental Term Loan and Extension Agreement, dated as of March 2, 2017 (the
“March Incremental and Extension Agreement”), (ii) Incremental Facility
Agreement, dated as of March 29, 2017, (iii) Amendment No. 1 to Third Amended
and Restated Credit Agreement, dated as of June 13, 2017 and (iv) Amendment No.
2 to Third Amended and Restated Credit Agreement, dated as of June 29, 2017, and
as may be further amended, restated, modified, supplemented, extended or
replaced from time to time, the “Credit Agreement”), by and among Encore Capital
Group, Inc. (“Borrower”), the several banks and other financial institutions and
lenders from time to time party thereto (the “Lenders”), SunTrust Bank, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent, issuing bank and swingline lender. Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings set
forth in the Credit Agreement.


Each of the parties hereto desires to amend the Credit Agreement, pursuant to
Sections 2.25(c) and 2.25(f) thereof, to reflect the appropriate basis for
calculating scheduled payments in respect of the Term Loan A-2 by reducing the
principal amount of the Term Loan A-2 as set forth in Section 2.9(f) of the
Credit Agreement, which amount was reduced in connection with the Extension by
certain Lenders effected pursuant to the March Incremental and Extension
Agreement.


Each of the Borrower and the Administrative Agent hereby agrees that Section
2.9(f) of the Credit Agreement is hereby amended by replacing the part therein
that reads “26,786,952.40” with “21,876,238.12” and that such amendment shall be
deemed to be effective on and as of March 2, 2017.


The provisions of Sections 10.3, 10.6 and 10.7 of the Credit Agreement are
incorporated herein as if fully set forth herein.


[Signatures on Following Pages]




LEGAL02/37441231v2

--------------------------------------------------------------------------------


Encore Capital Group, Inc.
August 3, 2017






Very truly yours,


SUNTRUST BANK, as Administrative Agent




By: /s/ Paula Mueller             
Name: Paula Mueller
Title: Director






Accepted and Agreed
as of the date first set forth above:




ENCORE CAPITAL GROUP, INC., as Borrower




By: /s/ Jonathan Clark        
Name: Jonathan Clark
Title: EVP & CFO








TERM LOAN A-2 AMORTIZATION LETTER AGREEMENT